Citation Nr: 0826958	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for primary alcohol abuse.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
December 1954.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Portland, Oregon, and that office forwarded the 
appeal to the Board.

The May 2005 rating decision also denied the veteran's claims 
for service connection for a dental condition and for burns 
on his arms, chest, and face.  He did not subsequently 
perfect an appeal of those additional claims, however, 
as they were noticeably absent from his October 2006 
substantive appeal (on VA Form 9).  Rather, that form only 
indicated his appeal for the issue of alcohol abuse.  
38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  An unappealed December 1969 rating decision denied 
service connection for alcohol abuse because the veteran had 
failed to show a disability other than due to his willful 
misconduct by engaging in alcohol abuse.  

2.  The additional evidence received since that December 1969 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, or does not raise 
a reasonable possibility of substantiating this claim.  He 
asserts service connection for his primary alcohol abuse 
disability, which the Board is precluded from granting as a 
matter of law.  




CONCLUSIONS OF LAW

1.  The December 1969 rating decision denying service 
connection for alcohol abuse is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Here, consideration of the Veterans Claims Assistance Act 
(VCAA) is inapplicable because the veteran is claiming 
service connection for primary alcohol abuse, which is a 
compensation benefit that he is not entitled to as a matter 
of law.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 
3.159(d)(3).  The VCAA does not apply because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, VAOPGCPREC 
5-2004 (June 23, 2004).

Moreover, because the VCAA is inapplicable, there is no need 
to discuss whether there has been compliance with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), insofar 
as apprising the veteran of the specific reasons for the 
prior denial of his claim.



Analysis - Petition to Reopen the Claim for Service 
Connection for Alcohol Abuse

An earlier December 1969 rating decision initially considered 
and denied the veteran's claim for service connection for 
alcohol abuse, and became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The veteran filed a formal petition to reopen this claim for 
service connection for alcohol abuse in December 2004.  
Therefore, amended regulations with respect to 
new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the May 2005 rating decision on appeal, the RO denied the 
petition to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
issue of service connection for alcohol abuse on the merits.  
Regardless, though, the Board must make its own threshold 
preliminary determination of whether to reopen based on the 
receipt of new and material evidence, because it affects the 
Board's jurisdiction to adjudicate the underlying claim on 
the merits on a de novo basis.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

In the prior December 1969 decision, the RO denied the claim 
for service connection for alcohol abuse because the 
veteran's then-current chronic alcoholism disorder was due to 
his willful misconduct and, therefore, not a compensable 
disability.  

Evidence of record at the time of that prior December 1969 
decision consisted of VA treatment records documenting his 
then current alcoholism disorder and reported history of in-
service alcohol abuse, his service medical records (SMRs), 
his service personnel records - including his DD Form 214, 
an automobile accident report, and his original claim for 
chronic alcoholism (VA Form 21-526).  

The additional evidence received since that December 1969 
rating decision consists of the veteran's personal lay 
statements in his December 2004 petition to reopen his 
service connection claim, June 2005 notice of disagreement 
(NOD), September 2005 supporting statement, January 2006 
supporting statement, October 2006 substantive appeal (VA 
Form 9), January 2007 supporting statement, and a copy of a 
chapter of a book manuscript he authored concerning the 
nature and causes of alcoholism.  

Arguably, these additional records are "new," as this lay 
evidence was not previously submitted to or considered by 
agency decision makers.  Nonetheless, the additional records 
are still not "material" for reopening his claim for 
service connection for alcohol abuse as they cannot relate to 
an unestablished fact necessary to substantiate this claim.  
See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Hodge, 155 F.3d 
1359-60.  

Indeed, here the claim itself is barred by law, and so, there 
is no reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The veteran's underlying claim is for 
entitlement to service connection for alcohol abuse.  It is 
paramount to recognize, however, that service connection may 
not be granted for alcoholism.  38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. § 3.301(a) (2007).  With respect to claims 
filed after October 31, 1990, as in this case, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d) (2007).  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).

Furthermore, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit Court held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 105(a) either for a primary alcohol abuse 
disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Id., at 1376.

The Federal Circuit Court further held that there can be 
service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a non-willful misconduct, service-connected disability.  
However, the Federal Circuit Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id., at 
1381.  An award of compensation on such a basis would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

So, granting service connection for primary alcohol abuse is 
precluded as a matter of law - seeing as how the veteran 
filed this petition to reopen in December 2004, several years 
after the delimiting date (October 31, 1990) expressly 
prohibiting granting this type of claim.  38 U.S.C.A. §§ 
105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a).  His 
"new" evidence submitted alleges only his entitlement for 
primary alcohol abuse, which is not allowed to be granted 
service connection under Allen.  Notably, he does not have a 
service-connected disability that includes alcohol abuse as 
one of its symptoms, nor does he claim that his alcohol abuse 
is secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability.  See Allen, 237 
F.3d 1368.  Therefore, service connection cannot be granted 
for alcohol abuse.

In a case as here where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, there is no new and 
material evidence to reopen this claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
primary alcohol abuse is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


